Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 1 of 86 PageID #: 800




                   EXHIBIT 5
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 2 of 86 PageID #: 801




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


 GESTURE TECHNOLOGY PARTNERS,                                 CASE NO. 2:21-cv-00040-JRG
 LLC,                                                               § (Lead Case)

                Plaintiff
        v.                                                    CASE NO. 2:21-cv-00041-JRG
                                                                   § (Member Case)
 SAMSUNG ELECTRONICS CO., LTD.,
 SAMSUNG ELECTRONICS AMERICA,
 INC.                                                         JURY TRIAL DEMANDED
          Defendants.



                        DISCLOSURE OF ASSERTED CLAIMS AND
                       AMENDED INFRINGEMENT CONTENTIONS

       Plaintiff Gesture Technology Partners, LLC (“GTP”) provides the following disclosure of

asserted claims and amended infringement contentions pursuant to P.R. 3-1.

       P.R. 3-1(a): Identification of Infringed Claims

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(“Defendants” or “Samsung”) infringe the following claims of U.S. Patent Nos. 8,194,924 (the

“’924 patent”); 7,933,431 (the “’431 patent”); 8,878,949 (the “’949 patent”); and 8,553,079 (the

“’079 patent”) (collectively, the “Asserted Patents”):

 Asserted Patent            Infringed Claims
 ’924 patent                1-10, 12, and 14
 ’431 patent                1-4, 6-9, 11-22, 25-28, and 30
 ’949 patent                1, 2, 4-9, 11-14, and 16-18
 ’079 patent                1-6, 8-9, 11, 14, 15, 19, 21-26, 28, and 30




                                                        1
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 3 of 86 PageID #: 802




        P.R. 3-1(b): Identification of Accused Products

        The following chart identifies the Accused Products along with specific components found

in each Accused Product that form the basis of GTP’s infringement contentions against each

Accused Product. Each Accused Product identified in the below chart infringes each Infringed

Claim of the Asserted Patents, as specified in the above Identification of Infringed Claims. The

Accused Products include all related software for the hardware components identified in the chart

below, as well as any other hardware and software utilized by the Accused Products that is integral

to either the systems that employ those hardware components or the functionalities detailed in the

attached claim charts.

    Phone          “Cameras and/or         “Display”         “Light    “Processors or     Year2
    Model1         Sensors”                                  Sources   Systems-On-
                                                             ”         Chips”
    Samsung        Heart Rate Sensor       5.1" Full         Rear      Qualcomm           2014
    Galaxy S5                              HD                flash     Snapdragon 801
                   Gyro Sensor             (1920x108         led5      Quad Core 2.5 GHz6
                                           0) Super
                   RGB                     AMOLED
                   Light/Proximity/        display4
                   Gesture Sensor

                   Accelerator Sensor


                   Hall Sensor



                   Front Camera –
                   S5K8B1YX03




1
  see https://en.wikipedia.org/wiki/Samsung_Galaxy
2
  see https://www.samsungsfour.com/mobiles/samsung-galaxy-smartphones-complete-model-list-released-year.html
4
  see https://www.gsmarena.com/samsung_galaxy_s5-6033.php
5
  see https://downloadcenter.samsung.com/content/UM/201607/20160726025349193/USC_SM-
G900R4_Galaxy_S5_EN_UM_MM_6.0_FINAL_WAC.pdf
6
  see https://www.qualcomm.com/snapdragon/smartphones/samsung-galaxy-s5

                                                         2
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 4 of 86 PageID #: 803




    Phone           “Cameras and/or          “Display”         “Light     “Processors or            Year2
    Model1          Sensors”                                   Sources    Systems-On-
                                                               ”          Chips”
                    Rear Camera –
                    Samsung
                    S5K2P2XX
                    ISOCELL 163
    Samsung         Front Camera7 –          5.1” Quad         Front      Samsung Exynos            2015
    Galaxy S6       SM-                      HD Super          Proximi    7420 (64-bit, 14nm)
                    G920FR051585             AMOLED            ty/Light   Octa core (2.1GHz
                                             (2560x144         sensor     Quad + 1.5GHz
                    Rear Camera8 –           0)                           Quad)12
                    G920F_16_L               Display10         Top
                                                               infrared
                    Front                                      port
                    Proximity/Light
                    sensor9                                    Rear
                                                               flash
                                                               led11
    Samsung         Front Camera7 –          5.1” Quad         Front      Samsung Exynos            2015
    Galaxy S6       SM-                      HD (2560          Proximi    7420 (64-bit, 14nm)
    Edge            G920FR051585             x 1440)           ty/Light   Octa core (2.1GHz
                                             Super             sensor     Quad + 1.5GHz
                    Rear Camera8 –           AMOLED                       Quad)16
                    G920F_16_L               Dual Edge         Top
                                             Display14         infrared
                    Front                                      port
                    Proximity/Light
                    sensor                                     Rear
                                                               flash
                    Top infrared port13                        led15


3
  see https://downloadcenter.samsung.com/content/UM/201607/20160726025349193/USC_SM-
G900R4_Galaxy_S5_EN_UM_MM_6.0_FINAL_WAC.pdf
7
  see https://www.ifixit.com/Store/Android/Galaxy-S6-S6-Edge-Front-Camera/IF302-005?o=2
8
  see https://gadgetfix.com/oem-samsung-galaxy-s6-g920a-g920t-g920p-g920v-back-rear-camera-module-flex-
16mp-7562.html
9
  see https://downloadcenter.samsung.com/content/UM/201810/20181029152035207/SM-
G920W8_UG_CA_Lollipop_ENG_Web.pdf
10
   see https://gadgetfix.com/lcd-screen-touch-screen-digitizer-for-black-samsung-galaxy-s6-g920a-g920v-g920p-
g920t-6942.html
11
   see https://downloadcenter.samsung.com/content/UM/201810/20181029152035207/SM-
G920W8_UG_CA_Lollipop_ENG_Web.pdf
12
   see https://www.ifixit.com/Teardown/Samsung+Galaxy+S6+Teardown/39174
13
   see https://downloadcenter.samsung.com/content/UM/201607/20160706032840853/G925W8_UG_CA_E6.pdf
14
   see https://www.ifixit.com/Store/Android/Galaxy-S6-Edge-Screen/IF302-010?o=6
15
   see https://downloadcenter.samsung.com/content/UM/201607/20160706032840853/G925W8_UG_CA_E6.pdf
16
   see https://www.ifixit.com/Teardown/Samsung+Galaxy+S6+Edge+Teardown/39158#s88423

                                                           3
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 5 of 86 PageID #: 804




     Phone          “Cameras and/or         “Display”   “Light           “Processors or           Year2
     Model1         Sensors”                            Sources          Systems-On-
                                                        ”                Chips”
     Samsung        Front Camera17 –        5.7” 1440 x Front            Samsung Exynos           2015
     Galaxy Note    N920F_R06 1536          2560 pixel Proximi           7420 (64-bit, 14nm)
     5                                      Super       ty/Light         Octa core (2.1GHz
                    Rear Camera18 –         AMOLED sensor                Quad + 1.5GHz
                    G920F_16_08             Display20                    Quad)20
                                                        Rear
                    Front                               Heart
                    Proximity/Light                     rate
                    sensor                              sensor

                    Rear Heart rate                           Rear
                    sensor19                                  flash
                                                              led21
     Samsung        Front Camera7 –         5.1” Quad         Front      Samsung Exynos           2015
     Galaxy S6      SM-                     HD Super          Proximi    7420 (64-bit, 14nm)
     Active         G920FR051585            AMOLED            ty/Light   Octa core (2.1GHz
                                            (2560x144         sensor     Quad + 1.5GHz
                    Rear Camera8 –          0)                           Quad)23
                    G920F_16_L              Display23         Rear
                                                              Heart
                    Front                                     rate
                    Proximity/Light                           sensor
                    sensor
                                                              Rear
                    Rear Heart rate                           flash
                    sensor22                                  led24

     Samsung        Front Camera –          5.7” 2560 x       Front      Samsung Exynos           2015
     Galaxy S6      SM-G920FR05             1440 (518         Proximi    7420 (64-bit, 14nm)
     Edge+/         150525                  ppi) Quad         ty/Light
                                            HD Super          sensor

17
   see https://www.ifixit.com/Store/Android/Galaxy-Note5-Front-Camera/IF321-005?o=1
18
   see https://www.ifixit.com/Store/Android/Galaxy-Note5-Rear-Camera/IF321-022?o=1
19
   see https://www.t-mobile.com/support/public-files/images/samsung/note-
5/manual/User%20manual%20Samsung%20Galaxy%20Note5.pdf
20
   see https://www.samsung.com/global/galaxy/galaxy-note5/#!/spec
21
   see https://www.t-mobile.com/support/public-files/images/samsung/note-
5/manual/User%20manual%20Samsung%20Galaxy%20Note5.pdf
22
   see https://downloadcenter.samsung.com/content/UM/201707/20170708045603280/ATT_SM-G890A_Galaxy-
S6_Active_EN_UM_N_7.0_053017_FINAL_AC.PDF
23
   see https://www.samsung.com/us/mobile/phones/galaxy-s/samsung-galaxy-s6-active-at-t-gray-sm-g890azaaatt/
24
   see https://downloadcenter.samsung.com/content/UM/201707/20170708045603280/ATT_SM-G890A_Galaxy-
S6_Active_EN_UM_N_7.0_053017_FINAL_AC.PDF
25
   see https://www.replacebase.co.uk/samsung-galaxy-s6-and-s6-edge-replacement-front-camera-module-oem

                                                          4
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 6 of 86 PageID #: 805




     Phone         “Cameras and/or         “Display”         “Light     “Processors or           Year2
     Model1        Sensors”                                  Sources    Systems-On-
                                                             ”          Chips”
                   Rear Camera –           AMOLED                       Octa core (2.1GHz
                   G920F_16M_0826          28
                                                             Rear       Quad + 1.5GHz
                                                             Heart      Quad)28
                   Front                                     rate
                   Proximity/Light                           sensor
                   sensor
                                                             Rear
                   Rear Heart rate                           flash
                   sensor                                    led29

                   Rear flash led27
     Samsung       Rear Camera: 8          1024x768                     Quad-Core 1.2 GHz
     Galaxy Tab    MP, f/1.9, AF,          LCD                          ARM Cortex-A53
     A 8.0         LED flash, HDR
     (2015)30
                   Front Camera: 5
                   MP
     Samsung       Front Camera –          5.1” Quad         Front      Global: Samsung          2016
     Galaxy S7/    Samsung S5K4E6          HD (2560          Proximi    Exynos 8890 Octa-
     S7 Edge/      5 MP                    x 1440)           ty/Light   core (4x2.3 GHz
     S7 Active     (2592×1464), f/1.7      Super             sensor     Mongoose & 4x1.6
                   aperture,               AMOLED                       GHz Cortex-A53)
                   1440p/1080p/720p                          Rear
                   video recording         S7 Edge           Heart      USA and China:
                                           including:        rate       Qualcomm
                   Rear Camera –           Dual Edge         sensor     Snapdragon 820
                   Samsung                 Display33         Rear       Quad-core (2x2.15
                   ISOCELL                                   flash      GHz Kryo & 2x1.6
                   S5K2L1 or Sony                            led34      GHz Kryo)31
                   Exmor RS
                   IMX260 12 MP
                   (4032×3024), 1.4


26
   see https://www.fixez.com/samsung-galaxy-s6-edge-plus-rear-facing-camera
27
   see https://downloadcenter.samsung.com/content/UM/201708/20170802034814167/TMO_SM-
G928T_Galaxy_S6-Edge-Plus_EN_UM_N_7.0_060817_FINAL_AC.pdf
28
   see https://www.samsung.com/global/galaxy/galaxy-s6-edge-plus/#!/spec
29
   see https://downloadcenter.samsung.com/content/UM/201708/20170802034814167/TMO_SM-
G928T_Galaxy_S6-Edge-Plus_EN_UM_N_7.0_060817_FINAL_AC.pdf
30
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_8.0
33
   see https://www.samsung.com/us/mobile/phones/galaxy-s/samsung-galaxy-s7--32gb---unlocked---black-onyx-sm-
g930uzkaxaa/
34
   see https://downloadcenter.samsung.com/content/UM/201808/20180816062707986/GEN_SM-G930U_SM-
G935U_EN_UM_O_8.0_080318_FINAL_AC.pdf

                                                         5
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 7 of 86 PageID #: 806




     Phone         “Cameras and/or       “Display”       “Light    “Processors or        Year2
     Model1        Sensors”                              Sources   Systems-On-
                                                         ”         Chips”
                   µm pixel size,
                   f/1.7 aperture31

                   Front
                   Proximity/Light
                   sensor

                   Rear Heart rate
                   sensor32

     Samsung       Front camera –        5.7” Quad       Iris      Global (Note 7):      2016
     Galaxy Note   Samsung               HD              recognit Samsung Exynos
     7/            ISOCELL               (2560×144       ion led38 889039
     Note Fan      S54KE6 5.0 MP         0) Super
     Edition35     f/1.7 with wide-      AMOLED                    Global (Note FE):
                                         37
                   angle lens                                      Samsung Exynos
                                                                   8890
                   Rear camera –
                   Samsung                                         Canada/China/US/Ja
                   ISOCELL                                         pan (Note 7):
                   S5K2L1 or Sony                                  Qualcomm
                   Exmor R IMX260                                  Snapdragon 820
                   12 MP (1.4 µm),
                   f/1.7 aperture with
                   fast Dual Pixel
                   autofocus
                   Technology, 4K
                   video recording at
                   30 fps, 1080p at
                   60 fps, 720p at
                   240 fps

                   Iris recognition
                   camera; and36



31
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_S7
32
   see https://downloadcenter.samsung.com/content/UM/201808/20180816062707986/GEN_SM-G930U_SM-
G935U_EN_UM_O_8.0_080318_FINAL_AC.pdf
35
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Note_7;
36
   https://www.att.com/support_static_files/manuals/Samsung_Galaxy_Note7_N930A.pdf
37
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Note_7;
38
   https://www.att.com/support_static_files/manuals/Samsung_Galaxy_Note7_N930A.pdf
39
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Note_7;

                                                     6
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 8 of 86 PageID #: 807




     Phone          “Cameras and/or          “Display”         “Light     “Processors or            Year2
     Model1         Sensors”                                   Sources    Systems-On-
                                                               ”          Chips”
                    Proximity/Light
                    sensor.

                    HMR Sensor
     Samsung        Front Camera – 2         1920x1200         LED        Samsung Exynos            2016
     Galaxy Tab     MP                       10.1” PLS         Flash      7870
     A 10.1         Rear Camera – 8.0        TFT LCD
     (2016)40       MP AF camera
                    with flash.

                    Proximity/Light
                    sensor41
     Samsung        Rear Camera - 12         Super             LED        Exynos 8895 (10           2017
     Galaxy S842    MP, f/1.7, 26mm          AMOLED,           flash      nm) – EMEA
                    (wide), 1/2.55",         HDR1044                      Qualcomm
                    1.4µm, dual pixel                          Iris       MSM899846
                    PDAF, OIS, LED                             LED
                    flash, auto-HDR,                                      Snapdragon 835 (10
                    panorama                                   Proximi    nm) - USA & China
                                                               ty         Octa-core (4x2.3
                    Front Camera - 8                           Sensor     GHz Mongoose M2
                    MP, f/1.7, 25mm                            (Emitter   & 4x1.7 GHz
                    (wide), 1/3.6",                            ) 45       Cortex-A53) -
                    1.22µm, AF, 2 MP                                      EMEA
                    (dedicated iris                                       Octa-core (4x2.35
                    scanner camera),                                      GHz Kryo & 4x1.9
                    Dual video call,                                      GHz Kryo) - USA
                    Auto-HDR                                              & China

                    Iris scanner43

                    SVC LED




40
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_10.1
41
   see https://gadgets.ndtv.com/samsung-galaxy-tab-a-10-1-2016-3492
42
   see https://www.gsmarena.com/samsung_galaxy_s8-8161.php
43
   https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
44
   see https://www.gsmarena.com/samsung_galaxy_s8-8161.php
45
   https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
46
   see https://www.gsmarena.com/samsung_galaxy_s8-8161.php

                                                           7
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 9 of 86 PageID #: 808




     Phone          “Cameras and/or        “Display”         “Light     “Processors or           Year2
     Model1         Sensors”                                 Sources    Systems-On-
                                                             ”          Chips”
                    Proximity Sensor
                    (Detector) & Light
                    Sensor

                    Proximity Sensor
                    (Emitter)
     Samsung        Rear Camera: 12        Super             LED        Samsung Exynos           2017
     Galaxy S8+47   MP, f/1.7, 26mm        AMOLED            Flash      8895 (10 nm) –
                    (wide), 1/2.55",                                    EMEA Qualcomm
                    1.4µm, dual pixel                        Iris       MSM899850
                    PDAF, OIS, LED                           LED
                    flash, auto-HDR,                                    Snapdragon 835 (10
                    panorama                                 Proximi    nm) - USA & China
                                                             ty         Octa-core (4x2.3
                    Front camera: 8                          Sensor     GHz Mongoose M2
                    MP, f/1.7, 25mm                          (Emitter   & 4x1.7 GHz
                    (wide), 1/3.6",                          )49        Cortex-A53) -
                    1.22µm, AF, 2 MP                                    EMEA
                    (dedicated iris
                    scanner camera)

                    Iris Scanner48

                    SVC LED

                    Proximity Sensor
                    (Detector) & Light
                    Sensor


     Samsung        Rear Camera: 12        Super             LED        Qualcomm                 2017
     Galaxy S8      MP, f/1.7, 26mm        AMOLED,           flash      MSM8998
     Active51       (wide), 1/2.55",       HDR10                        Snapdragon 835 (10
                    1.4µm, dual pixel                        Iris       nm), Octa-core
                    PDAF, OIS, LED                           LED        (4x2.35 GHz Kryo
                    flash, auto-HDR,
47
   see https://www.gsmarena.com/samsung_galaxy_s8+-8523.php; https://news.samsung.com/global/in-depth-look-
whats-inside-the-galaxy-s8-and-s8
48
   https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
49
   https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
50
   see https://www.gsmarena.com/samsung_galaxy_s8-8161.php
51
   see https://www.gsmarena.com/samsung_galaxy_s8_active-8676.php

                                                         8
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 10 of 86 PageID #: 809




      Phone          “Cameras and/or          “Display”         “Light     “Processors or            Year2
      Model1         Sensors”                                   Sources    Systems-On-
                                                                ”          Chips”
                     panorama                                              & 4x1.9 GHz Kryo)
                                                                           54
                                                                Proximi
                     Front Camera: 8                            ty
                     MP, f/1.7, 25mm                            Sensor
                     (wide), 1/3.6",                            (Emitter
                     1.22µm, AF, 2 MP                           ) 53

                     SVC LED52

                     Proximity Sensor
                     (Detector) & Light
                     Sensor

                     Iris LED
      Samsung        Rear Camera: 13          Super             LED        Qualcomm                  2017
      Galaxy Tab     MP, f/1.9, 27mm          AMOLED            flash      MSM8996
      S355           (wide), AF, LED          57
                                                                           Snapdragon 820 (14
                     flash, HDR,                                           nm)
                     panorama                                              Quad-core (2x2.15
                                                                           GHz Kryo & 2x1.6
                     Front Camera: 5                                       GHz Kryo)
                     MP, f/2.2, 23mm
                     (wide)

                     Proximity/Light
                     sensor56
      Samsung        Rear Camera: 8           1280x800          LED        Qualcomm                  2017
      Galaxy Tab     MP, f/1.9, AF,           IPS LCD60         flash      MSM8917
      A 8.030        LED flash, HDR                                        Snapdragon 425 (28
      (2017)58                                                             nm) Quad-core 1.4
                     Front Camera: 5                                       GHz Cortex-A53
                     MP

 52
    https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
 plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
 53
    https://www.samsung.com/ae/support/mobile-devices/galaxy-s8-s8-plus-what-are-the-sensors-in-s8-s8-
 plus/;https://news.samsung.com/global/in-depth-look-whats-inside-the-galaxy-s8-and-s8
 54
    see https://www.gsmarena.com/samsung_galaxy_s8_active-8676.php
 55
    see https://www.gsmarena.com/samsung_galaxy_tab_s3_9_7-8554.php
 56
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_S3;
 https://downloadcenter.samsung.com/content/UM/201812/20181214073117895/WIF_SM-
 T820_Tab_S3_EN_UM_O_8.0_112618_FINAL_AC.pdf
 57
    see https://www.gsmarena.com/samsung_galaxy_tab_s3_9_7-8554.php
 58
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php;
 60
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php;

                                                            9
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 11 of 86 PageID #: 810




      Phone         “Cameras and/or         “Display”       “Light      “Processors or            Year2
      Model1        Sensors”                                Sources     Systems-On-
                                                            ”           Chips”

                    Proximity/Light
                    sensor59
      Samsung       Rear Camera: 3.15       LCD             LED         Qualcomm                  2017
      Galaxy Tab    MP, AF, LED                             flash       Snapdragon 400 (28
      Active61      flash                                               nm) Quad-core 1.2
                                                                        GHz Cortex-A7
                    Front Camera: 1.2
                    MP

                    Proximity/Light
                    sensor
      Samsung S9/   Rear camera: S9:        5.8" Super      Iris        Global: Samsung           2018
      S9+62         Sony IMX345;            AMOLED          recognit    Exynos 9810
                    Samsung Isocell         display         ion
                    S5K2L3; S9+:            with            LED/        USA/Canada/China/
                    Sony IMX345;            1440x2960       Iris        HK/Japan/Latin
                    Samsung Isocell         pixel           Sensor      America:
                    S5K2L3 Dual;            resolution                  Qualcomm
                                            (Galaxy                     Snapdragon 845
                    Front camera:           S9);
                    Sony IMX320;
                    Samsung Isocell         6.2" Super
                    S5K31;                  AMOLED
                                            display
                    Iris recognition        with
                    camera                  1440x2960
                                            pixel
                    Proximity/Light         resolution
                    sensor.                 (Galaxy
                                            S9+);
                    SVC LED

                    Iris Sensor

                    Heart Rate Sensor

 59
    see https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/;
 61
    see https://www.gsmarena.com/samsung_galaxy_tab_active-6659.php;
 https://www.gsmarena.com/samsung_galaxy_tab_active_pro-
 9850.php#:~:text=Samsung%20Galaxy%20Tab%20Active%20Pro%20Android%20tablet.%20Announced,64%20G
 B%20storage%2C%204%20GB%20RAM%2C%20MIL-STD-810G%20compliant
 62
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_S9; https://www.samsung.com/sg/support/mobile-
 devices/cameras-and-sensors-positioning-in-samsung-galaxy-s9-and-s9-plus/

                                                         10
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 12 of 86 PageID #: 811




      Phone         “Cameras and/or         “Display”       “Light      “Processors or     Year2
      Model1        Sensors”                                Sources     Systems-On-
                                                            ”           Chips”
      Samsung       Rear Camera: 13         Super           LED         Chipset - Qualcomm 2018
      Galaxy Tab    MP, AF, LED             AMOLED;         flash       MSM8998
      S463          flash, HDR,             10.5”,                      Snapdragon 835 (10
                    panorama                1600 x                      nm)
                                            2560                        CPU - Octa-core
                    Front Camera: 8         pixels,                     (4x2.35 GHz Kryo
                    MP, 1080p @             16:10 ratio                 & 4x1.9 GHz Kryo)
                    30fps video                                         GPU - Adreno 540

                    Proximity/Light
                    sensor64

                    Iris scanner
      Samsung       Rear Camera: 8          IPS LCD,    LED             Chipset - Qualcomm 2018
      Galaxy Tab    MP, f/1.9, AF,          10.5”, 1200 Flash           SDM450
      A 10.565      LED flash,              x 1920                      Snapdragon 450 (14
                    panorama, 1080p         pixels,                     nm)
                    video @ 30fps           16:10                       CPU - Octa-core 1.8
                                            ratio66                     GHz Cortex-A53
                    Front Camera: 5                                     GPU - Adreno 506
                    MP, f/2.2, 1080p
                    video @ 30fps

                    Proximity/Light
                    sensor
      Samsung       Rear Camera             Super           LED         Chipset - Qualcomm 2018
      Galaxy Note   (dual): 12 MP,          AMOLED,         flash       SDM845
      967           f/1.5-2.4, 26mm         HDR10;                      Snapdragon 845 (10
                    (wide), 1.4µm,          6.4”; 1440                  nm)
                    dual pixel PDAF,        x 2960                      CPU - Octa-core
                    OIS; 12 MP, f/2.4,      pixels,                     (4x2.8 GHz Kryo
                    52mm (telephoto),       18.5:9 ratio                385 Gold & 4x1.7
                    1.0µm, AF, OIS,                                     GHz Kryo 385
                    2x optical zoom;                                    Silver)
                    LED flash, auto-                                    GPU - Adreno 630

 63
    see https://www.gsmarena.com/samsung_galaxy_tab_s4_10_5-9262.php
 64
    see https://www.phonearena.com/phones/Samsung-Galaxy-Tab-S4_id10814
 65
    see https://www.gsmarena.com/samsung_galaxy_tab_a_10_5-9263.php;
 https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/
 66
    see https://www.gsmarena.com/samsung_galaxy_tab_a_10_5-9263.php;
 https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/
 67
    see https://www.gsmarena.com/samsung_galaxy_note9-9163.php

                                                           11
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 13 of 86 PageID #: 812




      Phone          “Cameras and/or         “Display”       “Light       “Processors or            Year2
      Model1         Sensors”                                Sources      Systems-On-
                                                             ”            Chips”
                     HDR, panorama;
                     4K@60fps (no
                     OIS/EIS),
                     4K@30fps
                     1080p@30/60/240
                     fps, 720p@960fps,
                     HDR, gyro-EIS &
                     OIS

                     Front Camera
                     (dual): 8 MP,
                     f/1.7, 25mm
                     (wide), 1.22µm,
                     AF, 2 MP
                     (dedicated iris
                     scanner camera);
                     Dual video call,
                     Auto-HDR;
                     1440p@30fps

                     Heart rate sensor

                     Iris scanner

      Samsung        Front Camera –          10.5" Super Proximi          Octa Core (Dual           2019
      Galaxy Tab     8.0 MP                  AMOLED ty/Light              2.0GHz + Hexa
      S5e68                                  display     sensor           1.7GHz),
                     Rear Camera –                                        Qualcomm SDM
                     13.0 MP                                 Face         670
                                                             recognit
                     RGB light sensor                        ion
                                                             sensor
                     Proximity/Light
                     sensor

                     Face recognition
                     sensor




 68
   see https://www.samsung.com/us/mobile/tablets/galaxy-tab-s/galaxy-tab-s5e-10-5-2019-wi-fi-sm-t720nzkaxar/;
 https://www.gsmarena.com/samsung_galaxy_tab_s5e-9581.php

                                                           12
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 14 of 86 PageID #: 813




      Phone          “Cameras and/or         “Display”      “Light       “Processors or            Year2
      Model1         Sensors”                               Sources      Systems-On-
                                                            ”            Chips”
      Galaxy Tab     Rear Camera: 8          1280x800       LED          Quad-Core 2 GHz           2019
      A 8.0          MP, f/1.9, AF,          IPS LCD71      flash        ARM Cortex-A53
      (2019)69       LED flash, HDR

                     Front Camera: 5
                     MP

                     Proximity/Light
                     sensor70

      Galaxy Tab     Rear Camera: 8          1280x800       LED          Quad-Core 2 GHz           2019
      A Kids 8.0     MP, f/1.9, AF,          IPS LCD74      flash        ARM Cortex-A53
      (2019)72       LED flash, HDR

                     Front Camera: 5
                     MP

                     Proximity/Light
                     sensor73




 69
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php;
 https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/; https://downloadcenter.samsung.com/content/UM/201909/20190907063624457/WIF_SM-
 T290_Galaxy_Tab_A_EN_UM_P_9.0_072919_FINAL_AC.pdf; https://www.gizmochina.com/product/samsung-
 galaxy-tab-a-8-0-2019-wi-fi/
 70
    see https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/; https://downloadcenter.samsung.com/content/UM/201909/20190907063624457/WIF_SM-
 T290_Galaxy_Tab_A_EN_UM_P_9.0_072919_FINAL_AC.pdf; https://www.gizmochina.com/product/samsung-
 galaxy-tab-a-8-0-2019-wi-fi/
 71
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php
 72
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php;
 https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/; https://downloadcenter.samsung.com/content/UM/201909/20190907063624457/WIF_SM-
 T290_Galaxy_Tab_A_EN_UM_P_9.0_072919_FINAL_AC.pdf; https://www.gizmochina.com/product/samsung-
 galaxy-tab-a-8-0-2019-wi-fi/
 73
    see https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/; https://downloadcenter.samsung.com/content/UM/201909/20190907063624457/WIF_SM-
 T290_Galaxy_Tab_A_EN_UM_P_9.0_072919_FINAL_AC.pdf; https://www.gizmochina.com/product/samsung-
 galaxy-tab-a-8-0-2019-wi-fi/
 74
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php;
 https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/; https://downloadcenter.samsung.com/content/UM/201909/20190907063624457/WIF_SM-
 T290_Galaxy_Tab_A_EN_UM_P_9.0_072919_FINAL_AC.pdf; https://www.gizmochina.com/product/samsung-
 galaxy-tab-a-8-0-2019-wi-fi/

                                                          13
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 15 of 86 PageID #: 814




      Phone          “Cameras and/or          “Display”       “Light       “Processors or             Year2
      Model1         Sensors”                                 Sources      Systems-On-
                                                              ”            Chips”
      Samsung        Front Camera – 2         1920x1200       LED          Samsung Exynos             2019
      Galaxy Tab     MP                       10.1” PLS       Flash        7904
      A 10.1         Rear Camera – 8.0        TFT LCD77
      (2019)75       MP AF camera
                     with flash.

                     Proximity/Light
                     sensor76

      Samsung       Rear Camera: 12           Dynamic         LED          Qualcomm SM8150            2019
                 78
      Galaxy S10    MP, f/1.5-2.4,            AMOLED,         Flash        Snapdragon 855 (7
                    26mm (wide),              HDR10+80                     nm) - USA/China
                    1/2.55", 1.4µm,                                        Octa-core (2x2.73
                    Dual Pixel PDAF,                                       GHz Mongoose M4
                    OIS                                                    & 2x2.31 GHz
                    12 MP, f/2.4,                                          Cortex-A75 &
                    52mm (telephoto),                                      4x1.95 GHz Cortex-
                    1/3.6", 1.0µm, AF,                                     A55) -
                    OIS, 2x optical                                        EMEA/LATAM
                    zoom
                    16 MP, f/2.2,
                    12mm (ultrawide),
                    1/3.1", 1.0µm,
                    Super Steady
                    video, LED flash,
                    auto-HDR,
                    panorama

                     Front Camera: 10
                     MP, f/1.9, 26mm
                     (wide), 1/3",
                     1.22µm, Dual
                     Pixel PDAF




 75
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_10.1; https://www.samsung.com/uk/support/mobile-
 devices/where-are-the-main-buttons-ports-and-sensors-on-my-samsung-galaxy-tab-a/;
 76
    see https://www.samsung.com/uk/support/mobile-devices/where-are-the-main-buttons-ports-and-sensors-on-my-
 samsung-galaxy-tab-a/;
 77
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_10.1
 78
    see https://www.gsmarena.com/samsung_galaxy_s10-9536.php
 80
    see https://www.samsung.com/sg/support/mobile-devices/positions-of-frontrear-sensors-camera-and-fingerprint-
 sensor-on-samsung-galaxy-s10-series/

                                                            14
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 16 of 86 PageID #: 815




      Phone          “Cameras and/or          “Display”       “Light       “Processors or             Year2
      Model1         Sensors”                                 Sources      Systems-On-
                                                              ”            Chips”
                     HMR Sensor79

                     Proximity/Light
                     sensor

      Samsung        Rear Camera: 12          Dynamic         LED           Qualcomm                  2019
      Galaxy         MP, f/1.5-2.4,           AMOLED,         Flash        SM8150
      S10+81         26mm (wide),             HDR10+83                     Snapdragon 855 (7
                     1/2.55", 1.4µm,                                       nm) - USA/China
                     Dual Pixel PDAF,                                      Octa-core (2x2.73
                     OIS                                                   GHz Mongoose M4
                     12 MP, f/2.4,                                         & 2x2.31 GHz
                     52mm (telephoto),                                     Cortex-A75 &
                     1/3.6", 1.0µm, AF,                                    4x1.95 GHz Cortex-
                     OIS, 2x optical                                       A55) -
                     zoom                                                  EMEA/LATAM
                     16 MP, f/2.2,
                     12mm (ultrawide),
                     1/3.1", 1.0µm,
                     Super Steady
                     video LED flash,
                     auto-HDR,
                     panorama

                     Front Camera: 10
                     MP, f/1.9, 26mm
                     (wide), 1/3",
                     1.22µm, Dual
                     Pixel PDAF
                     8 MP, f/2.2, 22mm
                     (wide), 1/4",
                     1.12µm, depth
                     sensor

                     HMR Sensor82




 79
    see https://www.samsung.com/sg/support/mobile-devices/positions-of-frontrear-sensors-camera-and-fingerprint-
 sensor-on-samsung-galaxy-s10-series/
 81
    see https://www.gsmarena.com/samsung_galaxy_s10+-9535.php
 82
    see https://www.samsung.com/sg/support/mobile-devices/positions-of-frontrear-sensors-camera-and-fingerprint-
 sensor-on-samsung-galaxy-s10-series/
 83
    see https://www.gsmarena.com/samsung_galaxy_s10+-9535.php

                                                            15
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 17 of 86 PageID #: 816




      Phone          “Cameras and/or          “Display”       “Light       “Processors or             Year2
      Model1         Sensors”                                 Sources      Systems-On-
                                                              ”            Chips”
                     Proximity/Light
                     sensor
      Samsung        Rear Camera: 12          Dynamic         LED          Qualcomm SM8150            2019
      Galaxy         MP, f/1.5-2.4,           AMOLED,         Flash        Snapdragon 855 (7
      S10e84         26mm (wide),             HDR10+86                     nm) - USA/China
                     1/2.55", 1.4µm,                                       Octa-core (2x2.73
                     Dual Pixel PDAF,                                      GHz Mongoose M4
                     OIS                                                   & 2x2.31 GHz
                     16 MP, f/2.2,                                         Cortex-A75 &
                     12mm (ultrawide),                                     4x1.95 GHz Cortex-
                     1/3.1", 1.0µm,                                        A55) -
                     Super Steady                                          EMEA/LATAM
                     video LED flash,
                     auto-HDR,
                     panorama

                     Front Camera: 10
                     MP, f/1.9, 26mm
                     (wide), 1/3",
                     1.22µm, Dual
                     Pixel PDAF

                     HMR Sensor85

                     Proximity/Light
                     sensor

      Samsung        Rear Camera: 12          Dynamic         LED          Qualcomm SM8150            2019
      Galaxy S10     MP, f/1.5-2.4,           AMOLED,         Flash        Snapdragon 855 (7
      5G87           26mm (wide),             HDR10+89                     nm) – USA Octa-
                     1/2.55", 1.4µm,                                       core (2x2.73 GHz
                     Dual Pixel PDAF,                                      Mongoose M4 &
                     OIS                                                   2x2.31 GHz Cortex-
                     12 MP, f/2.4,                                         A75 & 4x1.95 GHz
                     52mm (telephoto),                                     Cortex-A55) -
                     1/3.6", 1.0µm, AF,                                    Global
                     OIS, 2x optical

 84
    see https://www.gsmarena.com/samsung_galaxy_s10e-9537.php
 85
    see https://www.samsung.com/sg/support/mobile-devices/positions-of-frontrear-sensors-camera-and-fingerprint-
 sensor-on-samsung-galaxy-s10-series/
 86
    see https://www.gsmarena.com/samsung_galaxy_s10e-9537.php
 87
    see https://www.gsmarena.com/samsung_galaxy_s10_5g-9588.php
 89
    see https://www.gsmarena.com/samsung_galaxy_s10_5g-9588.php

                                                            16
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 18 of 86 PageID #: 817




      Phone          “Cameras and/or          “Display”       “Light       “Processors or             Year2
      Model1         Sensors”                                 Sources      Systems-On-
                                                              ”            Chips”
                     zoom
                     16 MP, f/2.2,
                     12mm (ultrawide),
                     1/3.1", 1.0µm,
                     Super Steady
                     video
                     0.3 MP, TOF 3D,
                     (depth) LED flash,
                     auto-HDR,
                     panorama

                     Front Camera: 10
                     MP, f/1.9, 26mm
                     (wide), 1/3",
                     1.22µm, Dual
                     Pixel PDAF
                     TOF 3D, (depth
                     sensor)

                     HMR Sensor88

                     Proximity/Light
                     sensor

      Samsung        Rear camera              Dynamic                      Qualcomm                   2019
      Galaxy (Z)     12 MP, f/1.5/2.4         AMOLED,                      Snapdragon 855
      Fold90         dual-aperture            HDR10+,                      Octa-core (1x2.84
                     12 MP, f/2.4             1536 ×                       GHz, 3x2.42 GHz
                     telephoto, 2x            2152, 7.3                    and 4x1.8 GHz)
                     optical zoom             in (19 cm),                  Kryo 485
                     16 MP, f/2.2,            4.2:3 ratio,
                     ultra-wide-angle         362 ppi
                                              External
                     Front camera             display
                     Outside: 10 MP,
                     f/2.2                    Dynamic
                     Inside: 10 MP,           AMOLED,
                     f/2.2, 8 MP RGB          HDR10+,
                     depth sensor             720 ×
                                              1680, 4.6

 88
    see https://www.samsung.com/sg/support/mobile-devices/positions-of-frontrear-sensors-camera-and-fingerprint-
 sensor-on-samsung-galaxy-s10-series/
 90
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_Fold

                                                             17
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 19 of 86 PageID #: 818




   Phone           “Cameras and/or       “Display”      “Light      “Processors or         Year2
   Model1          Sensors”                             Sources     Systems-On-
                                                        ”           Chips”
                   HMR Sensor            in (12 cm),
                                         21:9 ratio,
                   Proximity/Light       397 ppi
                   sensor

                   RGB Light sensor


        P.R. 3-1(c): Claim Charts

        Claim charts identifying specifically where each element of each asserted claim is found

 within the accused instrumentalities are attached hereto as Exhibit A (’924 patent), Exhibit B (’431

 patent), Exhibit C (’949 patent), and Exhibit D (’079 patent). The attached claim charts reference

 the specific hardware components for each Accused Product as identified in the component chart

 presented in the above Identification of Accused Products. Discovery is ongoing and GTP reserves

 the right to amend and supplement its infringement contentions, including in response to the

 production of confidential information or source code. See, e.g., P.R. 3-6(a)(1); Section 3(a) of

 Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

        P.R. 3-1(d): Disclosure Of Literal Infringement And Infringement Under The
        Doctrine Of Equivalents

        GTP asserts that each claim limitation for each Infringed Claim is literally infringed, as set

 forth in the attached claims charts. See Exs. A-D. GTP reserves the right to assert additional

 theories under the doctrine of equivalents in response to claim construction positions that Samsung

 may adopt or the production of source code for software-based limitations. See, e.g., P.R. 3-

 6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

        P.R. 3-1(e): Disclosure Of Priority Claims

        The ’924 patent is entitled to a priority date of July 8, 1999.



                                                       18
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 20 of 86 PageID #: 819




        The ’431 patent is entitled to a priority date of July 8, 1999.

        The ’949 patent is entitled to a priority date of May 11, 1999.

        The ’079 patent is entitled to a priority date of November 9, 1998.

        P.R. 3-1(f): GTP’s Reliance On Its Instrumentalities

        At this time, GTP does not intend to rely on an assertion that its instrumentalities practice

 the Asserted Patents.

        P.R. 3-2: Document Production

        GTP is not aware of any documents responsive to P.R. 3-2(a).

        Documents responsive to P.R. 3-2(b) and P.R. 3-2(c) were produced at GTP-0000001 –

 GTP-00000916.

        Discovery is ongoing and GTP reserves the right to supplement its production with

 documents responsive to P.R. 3-2.



 Dated: June 16, 2021                          Respectfully submitted,


                                               By: /s/ Fred I. Williams
                                               Fred I. Williams
                                               Texas State Bar No. 00794855
                                               Michael Simons
                                               Texas State Bar No. 24008042
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               327 Congress Ave., Suite 490
                                               Austin, TX 78701
                                               Tel: 512-543-1354
                                               fwilliams@wsltrial.com
                                               msimons@wsltrial.com

                                               Todd E. Landis
                                               State Bar No. 24030226
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               2633 McKinney Ave., Suite 130 #366
                                               Dallas, TX 75204
                                               Tel: 512-543-1357
                                                      19
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 21 of 86 PageID #: 820




                                    tlandis@wsltrial.com

                                    John Wittenzellner
                                    Pennsylvania State Bar No. 308996
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    1735 Market Street, Suite A #453
                                    Philadelphia, PA 19103
                                    Tel: 512-543-1373
                                    johnw@wsltrial.com

                                    ATTORNEYS FOR PLAINTIFF




                                         20
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 22 of 86 PageID #: 821




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 16, 2021 the undersigned caused a copy of

 the foregoing document to be served on all counsel of record, via the electronic mail, pursuant to

 the Federal Rules of Civil Procedure.

                                                     /s/ Fred I. Williams
                                                     Fred I. Williams
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 23 of 86 PageID #: 822




          EXHIBIT A
                  Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 24 of 86 PageID #: 823




                                   GTP v. Samsung: Claim Chart for U.S. Patent No. 8,194,924


       U.S. Patent No. 8,194,924
                                                                                Evidence of Use
            Claim Elements
                                          The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
1[preamble]: A handheld device
                                          Products is a handheld device.
comprising:

                                          Each of the Accused Products includes a housing, including, but not limited to, the body,
[a]: a housing;                           casing, or shell of the device.

                                          Each of the Accused Products includes a computer within the housing.

                                          Specifically, each of the Accused Products includes a computer including, but not limited
                                          to, its Processors or Systems-On-Chips and associated hardware and software. See
                                          Amended Infringement Contentions (“AIC”), Section P.R. 3-1(b). The Processors or
                                          Systems-On-Chips provided in each of the Accused Products are within said housing.
[b]: a computer within the housing;
                                          This limitation may also be informed by source code, and GTP reserves the right to assert
                                          additional theories under the doctrine of equivalents in response to claim construction
                                          positions that Defendants may adopt or the production of source code for software-based
                                          limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                          Discovery Order for Patent Cases.

                                          Each of the Accused Products includes a first camera oriented to view a user of the
                                          handheld device and having a first camera output.
[c]: a first camera oriented to view a user
                                            Specifically, each of the Accused Products includes a camera means including, but not
of the handheld device and having a first
                                            limited to, the Camera(s) specified in AIC, Section P.R. 3-1(b) and associated hardware
camera output; and
                                            and software. At least the Camera(s) located on the front of the Accused Products are
                                            oriented to view a user of the handheld device and having a first camera output.




                                                                  1
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 25 of 86 PageID #: 824




       U.S. Patent No. 8,194,924
                                                                                Evidence of Use
            Claim Elements
                                           Each of the Accused Products includes a second camera oriented to view an object other
                                           than the user of the device and having a second camera output, wherein the first and second
                                           cameras include non-overlapping fields of view, and wherein the computer is adapted to
                                           perform a control function of the handheld device based on at least one of the first camera
                                           output and the second camera output.

                                           Specifically, each of the Accused Products includes a second camera including, but not
                                           limited to, the rear facing Camera(s) specified in AIC, Section P.R. 3-1(b) and associated
                                           hardware and software. The first and second include non-overlapping fields of view.

                                           The Processors or Systems-On-Chips and associated hardware and software in the Accused
[d]: a second camera oriented to view an
                                           Products (See AIC, Section P.R. 3-1(b)) are adapted to perform a control function of the
object other than the user of the device
                                           handheld device based on at least one of the first camera output and the second camera
and having a second camera output,
                                           output.
wherein the first and second cameras
include non-overlapping fields of view,
                                           The control functions that can be determined by the Accused Products include, but are not
and wherein the computer is adapted to
                                           limited to, control functions associated with: Gesture Detection, Iris Scan Unlock, Face
perform a control function of the
                                           recognition (face unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus,
handheld device based on at least one of
                                           Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer
the first camera output and the second
                                           After Sense (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers
camera output.
                                           Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                           See, e.g.:

                                           https://www.samsung.com/us/support/answer/ANS00062630/

                                           https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                           physical-gestures-instead-of-just-touch-or-voice/

                                           https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                           selfie-on-samsung-mobile-device/


                                                                   2
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 26 of 86 PageID #: 825




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

2. The handheld device of claim
1 wherein the handheld device comprises The Accused Products are mobile phones. See AIC, Section P.R. 3-1(b).
a mobile phone.
3. The handheld device of claim             The first camera of the Accused Products is adapted to acquire an image of at least a
1 wherein the first camera is adapted to    portion of the user.
acquire an image of at least a portion of
the user.                                   For example, the first camera in the Accused Products can be a front facing camera that
                                            can be used to capture a picture of the user (a so-called “selfie”).

                                            See, e.g.: https://www.samsung.com/sg/support/mobile-devices/how-to-take-selfie-mode-
                                            images-using-samsung-mobile-front-camera/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

4. The handheld device of claim             The second camera of the Accused Products is adapted to acquire an image of the object.
1 wherein the second camera is adapted
to acquire an image of the object.          See, e.g.: https://www.youtube.com/watch?v=5QB79-0nDfg




                                                                    3
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 27 of 86 PageID #: 826




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements
                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

5. The handheld device of claim             The second camera of the Accused Products is adapted to acquire a video of the object.
1 wherein the second camera is adapted
to acquire a video of the object.           See, e.g.: https://www.youtube.com/watch?v=5QB79-0nDfg

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

6. The handheld device of claim             The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is operable to       Products (See AIC, Section P.R. 3-1(b)) are operable to determine a gesture based on at
determine a gesture based on at least one   least one of the first camera output and the second camera output.
of the first camera output and the second
camera output.                              The gestures that can be determined by at least the output of either the first camera or the
                                            second camera in the Accused Products include gestures associated with, but not limited to,
                                            gestures associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                            unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS,
                                            Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense
                                            (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji,
                                            Beauty Mode, and Portrait Mode.

                                            See, e.g.:




                                                                    4
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 28 of 86 PageID #: 827




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements
                                            https://www.samsung.com/us/support/answer/ANS00062630/

                                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                            physical-gestures-instead-of-just-touch-or-voice/

                                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                            selfie-on-samsung-mobile-device/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

7. The handheld device of claim             The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is operable to       Products (See AIC, Section P.R. 3-1(b)) are operable to determine a facial expression based
determine a facial expression based on at   on at least one of the first camera output and the second camera output.
least one of the first camera output and
the second camera output.                   The facial expressions that can be determined by at least the output of either the first
                                            camera or the second camera in the Accused Products include facial expressions associated
                                            with, but not limited to: Iris Scan Unlock, Face recognition (face unlock), Live Masks
                                            Track/Apply, AR Emoji, and Beauty Mode

                                            See, e.g.:

                                            https://www.samsung.com/us/support/answer/ANS00062630/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based



                                                                   5
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 29 of 86 PageID #: 828




       U.S. Patent No. 8,194,924
                                                                                  Evidence of Use
            Claim Elements
                                             limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                             Discovery Order for Patent Cases.


8. The handheld device of claim              The Accused Products are adapted to determine at least one of the position and the
1 wherein the computer is adapted to         orientation of the object based on the second camera output.
determine at least one of the position and
the orientation of the object based on the   For example, the position and the orientation of the object are determined based on the
second camera output.                        second camera output for purposes including, but not limited to: Tracking Autofocus (AF),
                                             Smart OIS, Blur Background, Bixby Vision, and Portrait Mode.

                                             This limitation may also be informed by source code, and GTP reserves the right to assert
                                             additional theories under the doctrine of equivalents in response to claim construction
                                             positions that Defendants may adopt or the production of source code for software-based
                                             limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                             Discovery Order for Patent Cases.

9. The handheld device of claim              The Processors or Systems-On-Chips and associated hardware and software in the Accused
6 wherein the gesture is performed by a      Products (See AIC, Section P.R. 3-1(b)) are operable to determine a gesture performed by a
person other than the user of the            person other than the user of the handheld device.
handheld device.
                                             The gestures of the person other than the user of the handheld device that can be
                                             determined by at least the output of either the first camera or the second camera in the
                                             Accused Products include gestures associated with, but not limited to: Gesture Detection,
                                             Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock, Tracking
                                             Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                             Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks
                                             Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                             See, e.g.:



                                                                     6
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 30 of 86 PageID #: 829




       U.S. Patent No. 8,194,924
                                                                             Evidence of Use
            Claim Elements
                                        https://www.samsung.com/us/support/answer/ANS00062630/

                                        https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                        physical-gestures-instead-of-just-touch-or-voice/

                                        https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                        selfie-on-samsung-mobile-device/

                                        This limitation may also be informed by source code, and GTP reserves the right to assert
                                        additional theories under the doctrine of equivalents in response to claim construction
                                        positions that Defendants may adopt or the production of source code for software-based
                                        limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                        Discovery Order for Patent Cases.

10. The handheld device of claim         The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to     Products (See AIC, Section P.R. 3-1(b)) are adapted to recognize the object based on the
recognize the object based on the second second camera output.
camera output.
                                         The objects that can be determined by the output of the second camera of the Accused
                                         Products include, but are not limited to, the objects associated with: Beauty Mode.

                                        See, e.g.:

                                        https://www.samsung.com/us/support/answer/ANS00062630/

                                        https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                        physical-gestures-instead-of-just-touch-or-voice/

                                        https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                        selfie-on-samsung-mobile-device/



                                                                7
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 31 of 86 PageID #: 830




       U.S. Patent No. 8,194,924
                                                                              Evidence of Use
            Claim Elements
                                         This limitation may also be informed by source code, and GTP reserves the right to assert
                                         additional theories under the doctrine of equivalents in response to claim construction
                                         positions that Defendants may adopt or the production of source code for software-based
                                         limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                         Discovery Order for Patent Cases.

12. The handheld device of claim           The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to       Products (See AIC, Section P.R. 3-1(b)) are adapted to determine a reference frame of the
determine a reference frame of the object. object.

                                         The frames of reference of the object that can be determined by the Accused Products
                                         include, but are not limited to, the frames of reference of the object associated with:
                                         Tracking Autofocus (AF), Smart OIS, Blur Background, Bixby Vision, and Portrait Mode.

                                         See, e.g.:

                                         https://www.samsung.com/us/support/answer/ANS00062630/

                                         https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                         physical-gestures-instead-of-just-touch-or-voice/

                                         https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                         selfie-on-samsung-mobile-device/

                                         This limitation may also be informed by source code, and GTP reserves the right to assert
                                         additional theories under the doctrine of equivalents in response to claim construction
                                         positions that Defendants may adopt or the production of source code for software-based
                                         limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                         Discovery Order for Patent Cases.




                                                                 8
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 32 of 86 PageID #: 831




       U.S. Patent No. 8,194,924
                                                                             Evidence of Use
             Claim Elements
14. The handheld device of claim        The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to    Products (See AIC, Section P.R. 3-1(b)), working in conjunction with radios in the
transmit information over an internet   Accused Products, are adapted to transmit information over an internet connection.
connection.
                                        See, e.g.:

                                        https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                        g965uzkaxaa/#specs\

                                        https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                        g965uzkaxaa/#specs

                                        This limitation may also be informed by source code, and GTP reserves the right to assert
                                        additional theories under the doctrine of equivalents in response to claim construction
                                        positions that Defendants may adopt or the production of source code for software-based
                                        limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                        Discovery Order for Patent Cases.




                                                               9
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 33 of 86 PageID #: 832




          EXHIBIT B
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 34 of 86 PageID #: 833




                                  GTP v. Samsung: Claim Chart for U.S. Patent No. 7,933,431

   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
1[preamble] A method for         The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
controlling a handheld           provides a method for controlling a handheld computing device including, but not limited to,
computing device comprising      through the use of its Processors or Systems-On-Chips. See Amended Infringement Contentions
the steps of:                    (“AIC”), Section P.R. 3-1(b).
[a] holding said device in one   The Accused Products are designed to be held in one hand, Defendants provided instructions to
hand;                            users to hold the Accused Products in one hand, and the Accused Products were held in one hand by
                                 users including, but not limited to, Defendants’ employees, contractors, and agents.

[b] moving at least one finger in The Accused Products are configured to detect movement of at least one finger in space in order to
space in order to signal a        signal a command to said device, Defendants provided instructions to users to signal commands to
command to said device;           said device by moving at least one finger in space, and users including, but not limited to,
                                  Defendants’ employees, contractors, and agents signaled commands to said device by moving at
                                  least one finger in space.

                                 The signals and commands each Accused Product can receive by a user moving at least one finger
                                 in space include signals and commands associated with, but are not limited to: Gesture Detection,
                                 Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                                 Bixby Vision, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/




                                                                  1
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 35 of 86 PageID #: 834




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                   theories under the doctrine of equivalents in response to claim construction positions that
                                   Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                   P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
[c] electro-optically sensing      Through the Accused Products, Defendants electro-optically sense light reflected from said at least
light reflected from said at least one finger using a sensing means associated with said device.
one finger using a sensing
means associated with said         Specially, each of the Accused Products uses its Cameras, Sensors, and/or Processors or Systems-
device;                            On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to sense
                                   light reflected from said at least one finger using a sensing means associated with said device.

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6.
[d] determining from said sensed Through the Accused Products, Defendants determine from said sensed light the movement of said
light the movement of said       finger.
finger, and
                                 Specially, each of the Accused Products uses its Cameras, Sensors, and/or its Processors or
                                 Systems-On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to
                                 determine from said sensed light the movement of said finger.

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                                  2
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 36 of 86 PageID #: 835




   U.S. Patent No. 7,933,431
                                                                       Evidence of Use
        Claim Elements
[e] using said sensed finger  Through the Accused Products, Defendants use said sensed finger movement information to control
movement information,         said device in accordance with said command.
controlling said device in
accordance with said command. Specially, each of the Accused Products uses its Camera, Sensors, and/or its Processors or Systems-
                              On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to use said
                              sensed finger movement information to control said device in accordance with said command.

                                 The commands used and the controls achieved within each Accused Product by sensing the
                                 movement of at least one finger in space include commands and controls associated with, but are
                                 not limited, commands and controls associated with: Gesture Detection, Tracking Autofocus (AF),
                                 Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
2. A method according to claim Through the Accused Products, Defendants utilize at least one camera to effect said electro-optical
1, wherein at least one camera is sensing.
utilized to effect said electro-
optical sensing.                  Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                  Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                  Products effect electro-optical sensing.



                                                                  3
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 37 of 86 PageID #: 836




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                   theories under the doctrine of equivalents in response to claim construction positions that
                                   Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                   P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
3. A method according to claim Through the Accused Products, Defendants acquire an image of at least a portion of the user of the
1, including the further step of device.
acquiring an image of at least a
portion of the user of the device. Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                   Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                   Products acquires an image of at least a portion of the user of the device.

                                 Examples of Defendants acquiring an image of at least a portion of the user of the device include,
                                 but are not limited to: Gesture Detection, Iris Scan Unlock, Face recognition (face unlock),
                                 Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart
                                 Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby
                                 Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live Stickers Track, AR
                                 Emoji, Beauty Mode, and Portrait Mode.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that



                                                                  4
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 38 of 86 PageID #: 837




  U.S. Patent No. 7,933,431
                                                                         Evidence of Use
       Claim Elements
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
4. A method according to claim Through the Accused Products, Defendants sense movement in 3 dimensions.
1, wherein said movement is
sensed in 3 dimensions.        Specially, each of the Accused Products uses its Cameras, Sensors, and/or its Processors or
                               Systems-On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to
                               sense movement in 3 dimensions.

                                See, e.g.:

                                https://www.samsung.com/us/support/answer/ANS00062630/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
6. A method according to claim Through the Accused Products, Defendants sense movement of two fingers.
1, wherein movement of two
fingers is sensed.             Specially, each of the Accused Products uses its Cameras, Sensors, and/or its Processors or
                               Systems-On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to
                               sense movement of two fingers.

                                Examples of sensing movement of two fingers in the Accused Products include, but are not limited
                                to: Gesture Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart
                                Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                See, e.g.:

                                https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                gestures-instead-of-just-touch-or-voice/



                                                                5
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 39 of 86 PageID #: 838




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                               The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
7[preamble]: Handheld
                               includes a handheld apparatus that includes a computer, including, but not limited to, its Processors
computer apparatus comprising:
                               or Systems-On-Chips. See Amended Infringement Contentions (“AIC”), Section P.R. 3-1(b).
                               Each of the Accused Products includes a housing, including, but not limited to, the body, casing, or
[a]: a housing;
                               shell of the device.
                               Each of the Accused Products includes camera means associated with said housing for obtaining an
                               image using reflected light of at least one object positioned by a user operating said object.

                                  Specifically, each of the Accused Products includes a camera means including, but not limited to,
                                  the Camera(s) specified in AIC, Section P.R. 3-1(b) and associated hardware and software. The
                                  Camera(s) provided in each of the Accused Products is associated with the housing and is for
[b]: a camera means associated obtaining an image using reflected light of at least one object positioned by a user operating said
with said housing for obtaining object.
an image using reflected light of
at least one object positioned by The objects of which images can be obtained using the Accused Products include, but are not
a user operating said object;     limited to, the objects associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                  unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay,
                                  Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby
                                  Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                 See, e.g.:



                                                                  6
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 40 of 86 PageID #: 839




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6.
                                 Each of the Accused Products includes computer means within said housing for analyzing said
                                 image to determine information concerning a position or movement of said object.

                                Specifically, each of the Accused Products includes computer means including, but not limited to,
                                its Processors or Systems-On-Chips and associated hardware and software. See AIC, Section P.R.
[c]: computer means within said 3-1(b). The Processors or Systems-On-Chips provided in each of the Accused Products are within
housing for analyzing said      said housing and analyze said image to determine information concerning a position or movement
image to determine information of said object.
concerning a position or
movement of said object; and    This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6.




                                                                  7
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 41 of 86 PageID #: 840




   U.S. Patent No. 7,933,431
                                                                             Evidence of Use
        Claim Elements
                                 Each of the Accused Products includes computer means within said housing for analyzing said
                                 image to determine information concerning a position or movement of said object.

                                 Specifically, each of the Accused Products includes computer means including, but not limited to,
                                 its Processors or Systems-On-Chips and associated hardware and software. See AIC, Section P.R.
                                 3-1(b). The Processors or Systems-On-Chips provided in each of the Accused Products are within
                                 said housing and analyze said image to determine information concerning a position or movement
[d]: means for controlling a     of said object.
function of said apparatus using
said information.                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6. However, if this element is governed by 112 ¶ 6, then
                                 the structures, acts, and materials described in this portion of the claim chart are the structures, acts
                                 and/or materials in the accused products that perform the claimed function.

                                 The camera means in the Accused Products, including, but not limited to, the Camera(s) specified in
                                 AIC, Section P.R. 3-1(b) and associated hardware and software obtains images of a finger.

                                The Accused Products obtain images of a finger for purposes including, but not limited to: Gesture
                                Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
8. Apparatus according to claim
                                Background, Bixby Vision, and AR Emoji.
7, wherein said object is a
finger.
                                See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/




                                                                   8
               Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 42 of 86 PageID #: 841




  U.S. Patent No. 7,933,431
                                                                        Evidence of Use
       Claim Elements
                               https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                               samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                               Each of the Accused Products includes a display function which is controlled.

                               The Accused Products control a display function for purposes including, but not limited to: Gesture
                               Detection, Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock, Tracking
                               Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                               Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live
                               Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode

                               See, e.g.:
9. Apparatus according to claim
                                https://www.samsung.com/us/support/answer/ANS00062630/
7, further including a display
function which is controlled.
                                https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                gestures-instead-of-just-touch-or-voice/

                               https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                               samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                               9
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 43 of 86 PageID #: 842




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements
                                  The Accused Products include means for transmitting information including, but not limited to,
                                  radios, antennas, and associated hardware and software.

                                  See, e.g.:

                                  https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
11. Apparatus according
                                  g965uzkaxaa/#specs\
to claim 7, further including
means for transmitting
                                  https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
information.
                                  g965uzkaxaa/#specs

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
12. Apparatus according            Each of the Accused Products includes a light source for illuminating said object.
to claim 7, further including a
light source for illuminating said Specifically, each of the Accused Products includes a light source including, but not limited to, a
object.                            Display for illuminating said object. See AIC, Section P.R. 3-1(b). As specified in AIC, Section
                                   P.R. 3-1(b), specified Accused Products also include other Light Sources, and those Light Sources
                                   are also for illuminating said object.

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
13. Apparatus according
to claim 7, wherein said          The Accused Products are cellular phones. See AIC, Section P.R. 3-1(b).
apparatus is a cellular phone.



                                                                  10
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 44 of 86 PageID #: 843




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements
14[preamble]: A method for       The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
controlling a handheld           provides a method for controlling a handheld computing device including, but not limited to,
computing device comprising      through the use of its Processors or Systems-On-Chips. See Amended Infringement Contentions
the steps of:                    (“AIC”), Section P.R. 3-1(b).
                                 Defendants provide a computer within the Accused Products including, but not limited to, the
[a]: providing a computer within
                                 Processors or Systems-On-Chips. See Amended Infringement Contentions (“AIC”), Section P.R. 3-
said device;
                                 1(b).
                                  Defendants associate a camera with the Accused Products, said camera viewing at least a portion of
                                  the body of a user operating said device or an object held by said user, in order provide image data
                                  concerning said portion or object.
[b]: associating a camera with
said device, said camera viewing Specifically, each of the Accused Products includes a camera including, but not limited to, the
at least a portion of the body of a Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
user operating said device or an Products view at least a portion of the body of a user operating said device or an object held by said
object held by said user, in order user, in order provide image data concerning said portion or object.
provide image data concerning
said portion or object;             This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                    theories under the doctrine of equivalents in response to claim construction positions that
                                    Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                    P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                                  11
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 45 of 86 PageID #: 844




   U.S. Patent No. 7,933,431
                                                                        Evidence of Use
        Claim Elements
                               Through the Accused Products, Defendants use the computer to analyze said image data to
                               determine information concerning a user input command.

                               Specifically, each of the Accused Products includes a computer including, but not limited to, the
                               Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or Systems-
                               On-Chips in each Accused Product analyze image data to determine information concerning a user
                               input command.

                               The user input commands determined by the Accused Products include, but are not limited to, input
                               commands associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                               unlock)Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay,
                               Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby
[c]: using said computer,
                               Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.
analyzing said image data to
determine information
                               See, e.g.:
concerning a user input
command; and
                               https://www.samsung.com/us/support/answer/ANS00062630/

                               https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                               gestures-instead-of-just-touch-or-voice/

                               https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                               samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
[d]: from said determined      Through the Accused Products, Defendants use the determined information to control a function of
information, controlling a     said device.
function of said device.


                                                               12
            Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 46 of 86 PageID #: 845




U.S. Patent No. 7,933,431
                                                                      Evidence of Use
     Claim Elements
                            Specifically, each of the Accused Products includes a computer including, but not limited to, the
                            Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or Systems-
                            On-Chips in each Accused Product use the determined information to control a function of said
                            device.

                            The functions of the device controlled include, but are not limited to, functions associated with:
                            Gesture Detection, Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock,
                            Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                            Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks
                            Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                            See, e.g.:

                            https://www.samsung.com/us/support/answer/ANS00062630/

                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                            gestures-instead-of-just-touch-or-voice/

                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                            samsung-mobile-device/

                            This limitation may also be informed by source code, and GTP reserves the right to assert additional
                            theories under the doctrine of equivalents in response to claim construction positions that
                            Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                            P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                            13
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 47 of 86 PageID #: 846




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
15. A method according to claim Through the Accused Products, Defendants image reflected light from said body portion using the
14, wherein reflected light from camera.
said body portion or object is
imaged by said camera.           Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                 Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                 Products image reflected light from a body portion.

                                Examples of Defendants imaging reflected light from a body portion include, but are not limited to:
                                Gesture Detection, Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock,
                                Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks
                                Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                See, e.g.:

                                https://www.samsung.com/us/support/answer/ANS00062630/

                                https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                gestures-instead-of-just-touch-or-voice/

                                https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
16. A method according to claim
                                Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information
                                determine information including the position of the portion or object.
includes the position of the
portion or object.


                                                                14
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 48 of 86 PageID #: 847




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
                                 Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                 Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or Systems-
                                 On-Chips in each Accused Product determine information including the position of the portion or
                                 object.

                                 The determined information including the position of the portion or object includes, but is not
                                 limited to, determined information associated with: Gesture Detection, Iris Scan Unlock, Face
                                 recognition (face unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart
                                 OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G.,
                                 QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                                 Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
17. A method according to claim Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information    determine information including the change in position of the portion or object.
includes the change in position
of the portion or object.       Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or Systems-


                                                                15
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 49 of 86 PageID #: 848




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                 On-Chips in each Accused Product determine information including the change in position of the
                                 portion or object.

                                 The determined information including the change in position of the portion or object includes, but is
                                 not limited to, determined information associated with: Gesture Detection, Iris Scan Unlock, Face
                                 recognition (face unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart
                                 OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G.,
                                 QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                 and Portrait Mode.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
18. A method according to claim Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information     determine information including the velocity or path of the portion or object.
includes the velocity or path of
the portion or object.           Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                 Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or Systems-
                                 On-Chips in each Accused Product determine information including the velocity or path of the
                                 portion or object.


                                                                 16
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 50 of 86 PageID #: 849




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements

                                 The determined information including the velocity or path of the portion or object includes, but is
                                 not limited to, determined information associated with: Gesture Detection, Iris Scan Unlock, Face
                                 recognition (face unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart
                                 OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G.,
                                 QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                 Portrait Mode.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
19. A method according to claim Through the Accused Products, Defendants obtain information in 3 dimensions.
14, wherein said information is
obtained in 3 dimensions.       Specially, each of the Accused Products uses its Cameras, Sensors, and/or its Processors or
                                Systems-On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to
                                obtain information in 3 dimensions.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/


                                                                 17
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 51 of 86 PageID #: 850




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
20. A method according to claim Defendants determine information including the pointing direction of the portion or object by
14, wherein said information    providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes the pointing direction software. See AIC, Section P.R. 3-1(b).
of the portion or object.
                                See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                samsung-mobile-device/
21. A method according to claim Through the Accused Products, Defendants control a display function.
14, wherein a display is
controlled.                     The Accused Products control a display function for purposes including, but not limited to: Gesture
                                Detection, Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock, Tracking
                                Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                                Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live
                                Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/



                                                                18
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 52 of 86 PageID #: 851




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
22. A method according to claim Through the Accused Products, Defendants display a virtual image on a display that is moved or
21, wherein a virtual image on changed. The Accused Products control a display a virtual image include, but is not limited to: AR
said display is moved or        Emoji
changed.
                                See, e.g.:

                                 https://www.samsung.com/au/support/mobile-devices/how-to-use-ar-emoji/

                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs\

                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

25. A method according to claim Through the Accused Products, Defendants transmit data to a further device.
14, including the further step of
                                  See, e.g.:



                                                                 19
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 53 of 86 PageID #: 852




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
transmitting data to a further
device.                          https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs\

                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
26. A method according to claim Through the Accused Products, Defendants operate the camera at 30 frames per second or greater.
14, wherein said camera
operates at 30 frames per second The camera means in the Accused Products, including, but not limited to, the Camera(s) specified
or greater.                      in AIC, Section P.R. 3-1(b) and associated hardware and software obtains images of a finger.

                                 The Accused Products obtain images of a finger for purposes including, but not limited to: Gesture
                                 Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                 Background, Bixby Vision, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that



                                                                 20
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 54 of 86 PageID #: 853




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
27. A method according to claim Through the Accused Products, Defendants provide a control function relating to a game.
14, wherein said controlled
function relates to a game.     See, e.g.:

                                 https://venturebeat.com/wp-content/uploads/2019/10/ezgif-6-
                                 98449a6bc19d.gif?w=499&resize=499%2C600&strip=all

                                 https://venturebeat.com/2019/10/21/googles-motion-sense-hands-on-controlling-games-and-apps-
                                 with-gestures/

28. A method according to claim Through the Accused Products, Defendants acquire a picture of the user of the handheld device.
14, including the further step of
acquiring a picture of the user of Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
the handheld device.               Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to acquire a
                                   picture of the user of the handheld device.

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
30. A method according to claim Through the Accused Products, Defendants provide image data of an expression of said user.
14, wherein said body portion
indicates an expression of said Specially, each of the Accused Products uses its Cameras, Sensors, and/or its Processors or
user.                           Systems-On-Chips as specified in AIC, Section P.R. 3-1(b) and associated hardware and software to
                                provide image data of an expression of said user.




                                                                 21
            Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 55 of 86 PageID #: 854




U.S. Patent No. 7,933,431
                                                                     Evidence of Use
     Claim Elements
                            Examples of sensing expressions in the Accused Products include, but are not limited to, sensing
                            expressions associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay,
                            Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                            See, e.g.:

                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                            gestures-instead-of-just-touch-or-voice/

                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                            samsung-mobile-device/


                            This limitation may also be informed by source code, and GTP reserves the right to assert additional
                            theories under the doctrine of equivalents in response to claim construction positions that
                            Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                            P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                            22
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 56 of 86 PageID #: 855




          EXHIBIT C
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 57 of 86 PageID #: 856

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                          Evidence of Use
        Claim Elements
1[Pre] A portable device             The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
comprising:                          Products is a portable device.
1[a] a device housing including a    Each of the Accused Products includes a housing, including, but not limited to, the body,
forward facing portion, the          casing, or shell of the device, the housing including a forward facing portion, the forward
forward facing portion of the        facing portion of the device housing encompassing an electro-optical sensor having a field
device housing encompassing an       of view and including a digital camera separate from the electro-optical sensor.
electro-optical sensor having a
field of view and including a        Specifically, each of the Accused Products includes cameras including, but not limited to,
digital camera separate from the     the Camera(s) specified in Amended Infringement Contentions (“AIC”), Section P.R. 3-
electro-optical sensor; and          1(b) and associated hardware and software. One or more of the Cameras and/or Sensors
                                     operate as an electro-optical sensor separate from the digital camera.
1[b] a processing unit within the    Each of the Accused Products includes a processing unit within the device housing and
device housing and operatively       operatively coupled to an output of the electro-optical sensor.
coupled to an output of the
electro-optical sensor, wherein      Specifically, each of the Accused Products includes a computer including, but not limited
the processing unit is adapted to:   to, its Processors or Systems-On-Chips and associated hardware and software. See AIC,
                                     Section P.R. 3-1(b). The Processors or Systems-On-Chips provided in each of the
                                     Accused Products are within the device housing and operatively coupled to an output of
                                     the electro-optical sensor.
1[c] determine a gesture has been    The Accused Products determine a gesture has been performed in the electro-optical
performed in the electro-optical     sensor field of view based on the electro-optical sensor output.
sensor field of view based on the
electro-optical sensor output, and   Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                     Cameras and/or Sensors to determine if a gesture has been performed in the electro-optical
                                     sensor field of view based on the electro-optical sensor output. See AIC, Section P.R. 3-
                                     1(b).

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to gestures associated with: Gesture Detection, , Iris Scan Unlock, Face recognition (face
                                     unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS,
                                     Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense


                                                                  1
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 58 of 86 PageID #: 857

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                    (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR
                                    Emoji, Beauty Mode, and Portrait Mode.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
1[d] control the digital camera in The Accused Products control the digital camera in response to the gesture performed in
response to the gesture performed the electro-optical sensor field of view, wherein the gesture corresponds to an image
in the electro-optical sensor field capture command, and wherein the image capture command causes the digital camera to
of view, wherein the gesture        store an image to memory.
corresponds to an image capture
command, and wherein the image Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
capture command causes the          Camera(s) to control the digital camera in response to the gesture performed in the electro-
digital camera to store an image    optical sensor field of view, wherein the gesture corresponds to an image capture
to memory.                          command, and wherein the image capture command causes the digital camera to store an
                                    image to memory. See AIC, Section P.R. 3-1(b).

                                    The gestures corresponding to an image capture command that can be determined by the
                                    Accused Products include, but are not limited to gestures associated with: Gesture


                                                                  2
           Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 59 of 86 PageID #: 858

                            GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


U.S. Patent No. 8,878,949
                                                                Evidence of Use
     Claim Elements
                            Detection, , Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock,
                            Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                            Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision,
                            Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait
                            Mode.

                            See, e.g.:

                            https://www.samsung.com/us/support/answer/ANS00062630/

                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                            physical-gestures-instead-of-just-touch-or-voice/

                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                            selfie-on-samsung-mobile-device/

                            This limitation may also be informed by source code, and GTP reserves the right to assert
                            additional theories under the doctrine of equivalents in response to claim construction
                            positions that Defendants may adopt or the production of source code for software-based
                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                            Discovery Order for Patent Cases.




                                                         3
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 60 of 86 PageID #: 859

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                          Evidence of Use
         Claim Elements
2. The portable device of claim      The Accused Products determine gestures including a hand motion.
1 wherein the determined gesture
includes a hand motion.              Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                     Camera(s) (see AIC, Section P.R. 3-1(b)) to determine a gesture including, but not limited
                                     to, a hand motion.

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to, gestures associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS,
                                     Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                     See, e.g.:

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                     selfie-on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                     Discovery Order for Patent Cases.
4. The portable device of claim      The electro-optical sensors of the Accused Products are fixed in relation to the digital
1 wherein the electro-optical        camera.
sensor is fixed in relation to the
digital camera.                      Specifically, each of the Accused Products includes electro-optical sensors including, but
                                     not limited to, the Cameras and/or Sensors specified in AIC, Section P.R. 3-1(b), which
                                     operate as electro-optical sensor(s), and associated hardware and software. Each of the
                                     Accused Products include a digital camera fixed in relation to the electro-optical sensor(s).
                                     See AIC, Section P.R. 3-1(b).


                                                                   4
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 61 of 86 PageID #: 860

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                         Evidence of Use
         Claim Elements
5. The portable device of claim     Each of the Accused Products includes a forward facing light source.
1 further including a forward
facing light source.                Specifically, each of the Accused Products includes a forward facing light source
                                    including, but not limited to, a Display. See AIC, Section P.R. 3-1(b). As specified in
                                    AIC, Section P.R. 3-1(b), specified Accused Products also include other forward facing
                                    Light Sources.

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
6. The portable device of claim     The electro-optical sensors of the Accused Products define a resolution less than a
1 wherein the electro-optical       resolution defined by the digital camera. See AIC, Section P.R. 3-1(b).
sensor defines a resolution less
than a resolution defined by the
digital camera.

7. The portable device of claim     The electro-optical sensors of the Accused Products include at least one of a CCD detector
1 wherein the electro-optical       and a CMOS detector. See AIC, Section P.R. 3-1(b).
sensor includes at least one of a
CCD detector and a CMOS
detector.

8[Pre] A computer implemented       The preamble is not limiting. To the extent it is found to be limiting, Defendants, through
method comprising:                  the Accused Products, perform a computer implemented method.

                                    Specifically, each of the Accused Products includes a computer including, but not limited
                                    to, its Processors or Systems-On-Chips and associated hardware and software. See
                                    Amended Infringement Contentions (“AIC”), Section P.R. 3-1(b).




                                                                 5
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 62 of 86 PageID #: 861

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                          Evidence of Use
         Claim Elements
8[a] providing a portable device     Defendants provide the Accused Products, which are portable devices including a forward
including a forward facing           facing portion encompassing a digital camera and an electro-optical sensor, the electro-
portion encompassing a digital       optical sensor having an output and defining a field of view.
camera and an electro-optical
sensor, the electro-optical sensor   Specifically, each of the Accused Products includes a camera means including, but not
having an output and defining a      limited to, the Camera(s) specified in AIC, Section P.R. 3-1(b) and associated hardware
field of view;                       and software. One or more of the Cameras and/or Sensors operate as an electro-optical
                                     sensor, the electro-optical sensor having an output and defining a field of view.
8[b] determining, using a            Defendants, through the Accused Products, determine using a processing unit a gesture
processing unit, a gesture has       has been performed in the electro-optical sensor field of view based on the electro-optical
been performed in the electro-       sensor output, wherein the determined gesture corresponds to an image capture command.
optical sensor field of view based
on the electro-optical sensor        Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
output, wherein the determined       Cameras and/or Sensors and associated hardware and software (see AIC, Section P.R. 3-
gesture corresponds to an image      1(b)) to determine a gesture has been performed in the electro-optical sensor field of view
capture command; and                 based on the electro-optical sensor output.

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to, gestures associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                     unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS,
                                     Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense
                                     (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR
                                     Emoji, Beauty Mode, and Portrait Mode.

                                     See, e.g.:

                                     https://www.samsung.com/us/support/answer/ANS00062630/

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/




                                                                  6
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 63 of 86 PageID #: 862

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                        Evidence of Use
        Claim Elements
                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
8[c] capturing an image to the      Defendants, through the Accused Products, capture an image to the digital camera in
digital camera in response to the   response to the determined gesture corresponding to the image capture command.
determined gesture
corresponding to the image          Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
capture command.                    Camera(s) and associated hardware and software (see AIC, Section P.R. 3-1(b)) to capture
                                    an image to the digital camera in response to the determined gesture corresponding to the
                                    image capture command.

                                    The gestures corresponding to an image capture command that can be determined by the
                                    Accused Products include, but are not limited to, gestures associated with: Gesture
                                    Detection, Iris Scan, Face recognition (face unlock), Intelligent Scan Unlock, Tracking
                                    Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                    Background Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Live Masks
                                    Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait Mode.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/




                                                                 7
               Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 64 of 86 PageID #: 863

                                  GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                       Evidence of Use
        Claim Elements
                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert
                                 additional theories under the doctrine of equivalents in response to claim construction
                                 positions that Defendants may adopt or the production of source code for software-based
                                 limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                 Discovery Order for Patent Cases.
9. The method according to claim The gesture determined by Defendants through the Accused Products include a hand
8 wherein the determined gesture motion.
includes a hand motion.
                                 Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                 Camera and/or Sensors (see AIC, Section P.R. 3-1(b)) to determine a gesture including,
                                 but not limited to, a hand motion.

                                   The gestures that can be determined by the Accused Products include, but are not limited
                                   to, gestures associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS,
                                   Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                   See, e.g.:

                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/

                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based




                                                                8
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 65 of 86 PageID #: 864

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                          Evidence of Use
        Claim Elements
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.




11. The method according            The electro-optical sensors of the Accused Products are fixed in relation to the digital
to claim 8 wherein the electro-     camera.
optical sensor includes first and
second sensors in fixed relation    Specifically, each of the Accused Products includes electro-optical sensors including, but
relative to the digital camera.     not limited to, the Cameras and/or Sensors specified in AIC, Section P.R. 3-1(b), which
                                    operate as electro-optical sensor(s) specified in AIC, Section P.R. 3-1(b) and associated
                                    hardware and software. Each of the Accused Products include first and second electro-
                                    optical sensors in fixed relation to a digital camera. See AIC, Section P.R. 3-1(b).
12. The method according            The electro-optical sensors of the Accused Products define a resolution less than a
to claim 8 wherein the electro-     resolution defined by the digital camera. See AIC, Section P.R. 3-1(b).
optical sensor defines a
resolution less than a resolution
defined by the digital camera.



13[Pre] An image capture device     The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
comprising:                         Products is an image capture device. See AIC, Section P.R. 3-1(b).
13[a] a device housing including    Each of the Accused Products includes a device housing including a forward facing
a forward facing portion, the       portion, the forwarding facing portion encompassing a digital camera adapted to capture
forwarding facing portion           an image and having a field of view and encompassing a sensor adapted to detect a gesture
encompassing a digital camera       in the digital camera field of view.
adapted to capture an image and
having a field of view and          Specifically, each of the Accused Products includes cameras including, but not limited to,
encompassing a sensor adapted to    the Camera(s) specified in Amended Infringement Contentions (“AIC”),, Section P.R. 3-
                                    1(b) and associated hardware and software. The Camera(s) in each of the Accused


                                                                  9
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 66 of 86 PageID #: 865

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                        Evidence of Use
         Claim Elements
detect a gesture in the digital     Products encompassing a digital camera adapted to capture an image and having a field of
camera field of view; and           view and encompassing a sensor adapted to detect a gesture in the digital camera field of
                                    view.




13[b] a processing unit             Each of the Accused Products includes a processing unit operatively coupled to the sensor
operatively coupled to the sensor   and to the digital camera.
and to the digital camera,
wherein the processing unit is      Specifically, each of the Accused Products includes a computer including, but not limited
adapted to:                         to, its Processors or Systems-On-Chips and associated hardware and software. See AIC,
                                    Section P.R. 3-1(b). The Processors and Systems-On-Chips provided in each of the
                                    Accused Products are coupled to the sensor and to the digital camera. One or more of the
                                    Cameras and/or Sensors operate as an electro-optical sensor.
13[c] detect a gesture has been     The Accused Products detect a gesture has been performed in the electro-optical sensor
performed in the electro-optical    field of view based on an output of the electro-optical sensor.
sensor field of view based on an
output of the electro-optical       Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
sensor, and                         Camera and/or Sensors and associated hardware and software (see AIC, Section P.R. 3-
                                    1(b)) to detect a gesture has been performed in the electro-optical sensor field of view
                                    based on an output of the electro-optical sensor.

                                    The gestures that can be determined by the Accused Products include, but are not limited
                                    to, gestures associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                    unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS,
                                    Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense
                                    (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR
                                    Emoji, Beauty Mode, and Portrait Mode.

                                    See, e.g.:


                                                                10
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 67 of 86 PageID #: 866

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements

                                     https://www.samsung.com/us/support/answer/ANS00062630/

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                     selfie-on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                     Discovery Order for Patent Cases.
13[d] correlate the gesture          The Accused Products correlate the gesture detected by the sensor with an image capture
detected by the sensor with an       function and subsequently capture an image using the digital camera, wherein the detected
image capture function and           gesture is identified by the processing unit apart from a plurality of gestures.
subsequently capture an image
using the digital camera, wherein    Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
the detected gesture is identified   Camera(s) (see AIC, Section P.R. 3-1(b)) to correlate the gesture detected by the sensor
by the processing unit apart from    with an image capture function and subsequently capture an image using the digital
a plurality of gestures.             camera, wherein the detected gesture is identified by the processing unit apart from a
                                     plurality of gestures.

                                     The gestures corresponding to an image capture command that can be determined by the
                                     Accused Products include, but are not limited to, gestures associated with: Gesture
                                     Detection, Iris Scan Unlock, Face recognition (face unlock), Intelligent Scan Unlock,
                                     Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                                     Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision,
                                     Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and Portrait
                                     Mode.


                                                                 11
               Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 68 of 86 PageID #: 867

                                   GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                       Evidence of Use
        Claim Elements

                                   See, e.g.:

                                   https://www.samsung.com/us/support/answer/ANS00062630/

                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/

                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                   Discovery Order for Patent Cases.
14. The image capture device       The Accused Products detect gestures including a hand motion.
of claim 13 wherein the detected
gesture includes a hand motion.    Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                   Cameras and/or Sensors (see AIC, Section P.R. 3-1(b)) to detect a gesture including, but
                                   not limited to, a hand motion.

                                   The gestures that can be determined by the Accused Products include, but are not limited
                                   to, gestures associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS,
                                   Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                   See, e.g.:

                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/




                                                               12
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 69 of 86 PageID #: 868

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
16. The image capture device        Each of the Accused Products includes a forward facing light source.
of claim 13 further including a
forward facing light source.        Specifically, each of the Accused Products includes a forward facing light source
                                    including, but not limited to, a Display. See AIC, Section P.R. 3-1(b). As specified in
                                    AIC, Section P.R. 3-1(b), specified Accused Products also include other forward facing
                                    Light Sources.

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
17. The image capture device        The sensors of the Accused Products define a resolution less than a resolution defined by
of claim 13 wherein the sensor      the digital camera. See AIC, Section P.R. 3-1(b).
defines a resolution less than a
resolution defined by the digital
camera.

18. The image capture device        The sensors of the Accused Products are fixed in relation to the digital camera.
of claim 13 wherein the sensor is
fixed in relation to the digital    Specifically, each of the Accused Products includes electro-optical sensors including, but
camera.                             not limited to, the Cameras and/or Sensors specified in AIC, Section P.R. 3-1(b), which
                                    operate as electro-optical sensor(s) and associated hardware and software. Each of the



                                                                 13
           Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 70 of 86 PageID #: 869

                            GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


U.S. Patent No. 8,878,949
                                                                 Evidence of Use
     Claim Elements
                            Accused Products include a digital camera fixed in relation to the electro-optical sensor(s).
                            See AIC, Section P.R. 3-1(b).




                                                         14
Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 71 of 86 PageID #: 870




          EXHIBIT D
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 72 of 86 PageID #: 871




                                  GTP v. Samsung: Claim Chart for U.S. Patent No. 8,553,079

    U.S. Patent No. 8,553,079
                                                                             Evidence of Use
         Claim Elements
                                      The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
1[preamble]: A computer               Products provides a computer implemented method including, but not limited to, through the
implemented method comprising:        use of its Processors or Systems-On-Chips. See Amended Infringement Contentions (“AIC”),
                                      Section P.R. 3-1(b).
                                      Through the Accused Products, Defendants provide a light source adapted to direct
                                      illumination through a work volume above the light source.

                                      Specifically, each of the Accused Products includes a light source including, but not limited
                                      to, a Display that directs illumination through a work volume above the Display. See AIC,
[a]: providing a light source         Section P.R. 3-1(b). As specified in AIC, Section P.R. 3-1(b), specified Accused Products
adapted to direct illumination        also include other Light Sources, and those Light Sources are also adapted to direct
through a work volume above the       illumination through a work volume above the Light Sources.
light source;
                                      This limitation may also be informed by source code, and GTP reserves the right to assert
                                      additional theories under the doctrine of equivalents in response to claim construction
                                      positions that Defendants may adopt or the production of source code for software-based
                                      limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                      Order for Patent Cases.
                                      Through the Accused Products, Defendants provide a camera oriented to observe a gesture
                                      performed in the work volume, the camera being fixed relative to the light source.
[b]: providing a camera oriented to
observe a gesture performed in the    Specifically, each of the Accused Products includes a camera including, but not limited to, the
work volume, the camera being         Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
fixed relative to the light source;   Accused Products is oriented to observe a gesture performed in the work volume and is fixed
and                                   relative to the Light Source and/or Display at least because the Camera, the Light Source, and
                                      Display are all fixed to the device.




                                                                    1
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 73 of 86 PageID #: 872




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
                                    Defendants determine, using the camera, the gesture performed in the work volume and
                                    illuminated by the light source by providing software and other source code functionality that
                                    when executed can only use the functionality provided by Defendants in association with the
                                    camera and light source.

                                    Specifically, each of the Accused Products uses its Camera(s) to determine a gesture
                                    including, but not limited to, a gesture performed in the work volume and illuminated by the
                                    Light Source. This limitation may also be informed by source code, and GTP reserves the
                                    right to assert additional theories under the doctrine of equivalents in response to claim
                                    construction positions that Defendants may adopt or the production of source code for
                                    software-based limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s
[c]: determining, using the camera,
                                    Sample Discovery Order for Patent Cases.
the gesture performed in the work
volume and illuminated by the light
                                    The gestures performed in the work volume and illuminated by the light source that can be
source.
                                    determined by the Accused Products include those associated with, but not limited to, gestures
                                    associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                    unlock)Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart
                                    Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR
                                    Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                    and Portrait Mode.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/




                                                                  2
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 74 of 86 PageID #: 873




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements
                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/
2. The method according to claim 1
wherein the light source includes a The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
light emitting diode.               emitting diode. See AIC, Section P.R. 3-1(b).

3. The method according to claim 1 The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
wherein the light source includes a of light emitting diodes. See AIC, Section P.R. 3-1(b).
plurality of light emitting diodes.

4. The method according to claim 1 Defendants detect a gesture by analyzing sequential images of the camera by providing, e.g.,
wherein detecting a gesture        the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
includes analyzing sequential      AIC, Section P.R. 3-1(b).
images of the camera.
                                   The gestures detected including analyzing sequential images of the camera are associated
                                   with, but are not limited to, gestures associated with: Gesture Detection, Tracking Autofocus
                                   (AF), Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and
                                   AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/




                                                                   3
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 75 of 86 PageID #: 874




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
5. The method according to claim 1 Defendants detect gestures including, but not limited to, at least a pointing gesture by
wherein the detected gesture       providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes at least one of a pinch   software. See AIC, Section P.R. 3-1(b).
gesture, a pointing gesture, and a
grip gesture.                      The gestures detected including at least a pointing gesture are associated with, but are not
                                   limited to, gestures associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS,
                                   Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                     See, e.g.:

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                     on-samsung-mobile-device/

                                      This limitation may also be informed by source code, and GTP reserves the right to assert
                                      additional theories under the doctrine of equivalents in response to claim construction
                                      positions that Defendants may adopt or the production of source code for software-based
                                      limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                      Order for Patent Cases.
6. The method according to claim 1 Defendants determine the pointing direction of a finger in the work volume by providing, e.g.,
further including determining the the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
pointing direction of a finger in the AIC, Section P.R. 3-1(b).
work volume.



                                                                   4
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 76 of 86 PageID #: 875




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    The gestures detected including the pointing direction of a finger in the work volume are
                                    associated with, but are not limited to, the following features of the Accused Products: Gesture
                                    Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                    Background, Bixby Vision, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
8. The method according to claim 1 Defendants determine the three-dimensional position of a point on a user by providing, e.g.,
further including determining the the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
three-dimensional position of a    AIC, Section P.R. 3-1(b).
point on a user.
                                   The three-dimensional position of a point on a user is determined during execution of, but not
                                   limited to: Gesture Detection, Iris Scan Unlock, Face recognition (face unlock)Intelligent
                                   Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay, Smart Pause,
                                   Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code), Bixby Vision,
                                   Control Exposure Based On Location, Live Masks Track/Apply, Live Stickers Track, AR
                                   Emoji, Beauty Mode, and Portrait Mode.

                                    See, e.g.:



                                                                  5
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 77 of 86 PageID #: 876




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
9. The method according to claim 1 Each of the Accused Products includes the camera and the light source positioned in fixed
wherein the camera and the light   relation relative to a keypad.
source are positioned in fixed
relation relative to a keypad.     As one non-limiting example, in each of the Accused Products during the time the keyboard is
                                   displayed on the screen of the Accused Products, the Camera(s) and Light Source(s) are
                                   positioned in fixed relation relative to the keypad. See AIC, Section P.R. 3-1(b).

                                    See, e.g.:

                                    https://www.att.com/device-support/article/wireless/KM1273285/Samsung/SamsungG965U

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
11[preamble]: A computer            The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
apparatus comprising:               Products includes a computer apparatus including, but not limited to, its Processors or
                                    Systems-On-Chips. See Amended Infringement Contentions (“AIC”), Section P.R. 3-1(b).
[a]: a light source adapted to      Each of the Accused Products includes a light source adapted to illuminate a human body part
illuminate a human body part        within a work volume generally above the light source.




                                                                  6
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 78 of 86 PageID #: 877




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
within a work volume generally     Specifically, each of the Accused Products includes a light source including, but not limited
above the light source;            to, a Display adapted to illuminate a human body part within a work volume generally above
                                   the Display. See AIC, Section P.R. 3-1(b). As specified in AIC, Section P.R. 3-1(b),
                                   specified Accused Products also include other Light Sources, and those Light Sources are also
                                   adapted to illuminate a human body part within a work volume generally above those Light
                                   Sources.


                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
[b]: a camera in fixed relation    Each of the Accused Products includes a camera in fixed relation relative to the light source
relative to the light source and   and oriented to observe a gesture performed by the human body part in the work volume.
oriented to observe a gesture
performed by the human body part Specifically, each of the Accused Products includes a camera including, but not limited to, the
in the work volume; and          Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
                                 Accused Products is in fixed relation relative to the Light Source and/or Display and oriented
                                 to observe a gesture performed by the human body part in the work volume at least because
                                 the Camera, Light Source, and Display are all fixed to the device.

                                   The gestures performed by the human body part include those associated with, but not limited
                                   to, gestures associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face
                                   unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart
                                   Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR
                                   Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                   and Portrait Mode.

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction


                                                                 7
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 79 of 86 PageID #: 878




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
[c]: a processor adapted to        Each of the Accused Products includes a processor adapted to determine the gesture
determine the gesture performed in performed in the work volume and illuminated by the light source based on the camera output.
the work volume and illuminated
by the light source based on the   Specifically, each of the Accused Products includes a processor including, but not limited to,
camera output.                     the Processors or Systems-On-Chips specified in AIC, Section P.R. 3-1(b). The Processors or
                                   Systems-On-Chips in each Accused Product determine the gesture performed in the work
                                   volume and illuminated by the Light Source(s) and/or Display based on the output of the
                                   Camera(s).

                                    The gestures performed in the work volume and illuminated by the light source and
                                    determined based on the camera output include those associated with, but not limited to,
                                    gestures associated with: Gesture Detection, Iris Scan Unlock, Face recognition (face unlock),
                                    Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus, Smart OIS, Smart Stay,
                                    Smart Pause, Smart Scroll, Blur Background, Internet Transfer After Sense (E.G., QR Code),
                                    Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, and
                                    Portrait Mode.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/




                                                                 8
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 80 of 86 PageID #: 879




    U.S. Patent No. 8,553,079
                                                                              Evidence of Use
         Claim Elements
                                       This limitation may also be informed by source code, and GTP reserves the right to assert
                                       additional theories under the doctrine of equivalents in response to claim construction
                                       positions that Defendants may adopt or the production of source code for software-based
                                       limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                       Order for Patent Cases.


14. The computer apparatus of
                                       The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
claim 11 wherein the light source
                                       emitting diode. See AIC, Section P.R. 3-1(b).
includes a light emitting diode.
15. The computer apparatus of
                                       The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
claim 11 wherein the light source
                                       of light emitting diodes. See AIC, Section P.R. 3-1(b).
includes a plurality of light
emitting diodes.
19. The computer apparatus of          Each of the Accused Products determines gestures including, but not limited to, at least a
claim 11 wherein the determined        pointing gesture using, e.g., the Camera(s), Processors or Systems-On-Chips, and associated
gesture includes a pointing gesture.   hardware and software. See AIC, Section P.R. 3-1(b).

                                       The gestures detected including a pointing gesture are associated with, but are not limited to:
                                       Gesture Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart
                                       Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                       See, e.g.:

                                       https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                       physical-gestures-instead-of-just-touch-or-voice/

                                       https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                       on-samsung-mobile-device/




                                                                     9
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 81 of 86 PageID #: 880




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
21[preamble] A computer            The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
implemented method comprising: Products provides a computer implemented method including, but not limited to, through the
                                   use of its Processors or Systems-On-Chips. See Amended Infringement Contentions (“AIC”),
                                   Section P.R. 3-1(b).
[a] providing a camera oriented to Through the Accused Products, Defendants provide a camera oriented to observe a gesture
observe a gesture performed in a   performed in a work volume above the camera.
work volume above the camera;
                                   Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                   Camera(s) specified in AIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
                                   Accused Products oriented to observe a gesture performed in a work volume above the
                                   camera.

                                    The gestures performed in the work volume above the camera include those associated with,
                                    but not limited to, gestures associated with: Gesture Detection, Iris Scan Unlock, Face
                                    recognition (face unlock), Intelligent Scan Unlock, Tracking Autofocus (AF), Selfie Focus,
                                    Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Internet Transfer After
                                    Sense (E.G., QR Code), Bixby Vision, Live Masks Track/Apply, Live Stickers Track, AR
                                    Emoji, Beauty Mode, and Portrait Mode.

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.




                                                                 10
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 82 of 86 PageID #: 881




     U.S. Patent No. 8,553,079
                                                                               Evidence of Use
          Claim Elements
[b] providing a light source in fixed Through the Accused Products, Defendants provide a light source in fixed relation relative to
relation relative to the camera and the camera and adapted to direct illumination through the work volume
adapted to direct illumination
through the work volume; and          Specifically, each of the Accused Products includes a light source including, but not limited
                                      to, a Display that directs illumination through the work volume. See AIC, Section P.R. 3-1(b).
                                      As specified in AIC, Section P.R. 3-1(b), specified Accused Products also include other Light
                                      Sources, and those Light Sources are also adapted to direct illumination through the work
                                      volume. The Light Source(s) and Display provided in each of the Accused Products is fixed
                                      relative to the Camera(s) at least because the Camera(s), Light Source(s), and Display are all
                                      fixed to the device.

                                      This limitation may also be informed by source code, and GTP reserves the right to assert
                                      additional theories under the doctrine of equivalents in response to claim construction
                                      positions that Defendants may adopt or the production of source code for software-based
                                      limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                      Order for Patent Cases.
[c] detecting, using the camera, a Defendants detect, using the camera, a gesture performed by at least one of a user's fingers and
gesture performed by at least one a user's hand in the work volume by providing software and other source code functionality
of a user's fingers and a user's hand that when executed can only use the functionality provided by Defendants in association with
in the work volume.                   the camera and light source.

                                    Specifically, each of the Accused Products uses its Camera(s) to detect a gesture including, but
                                    not limited to, by at least one of a user's fingers and a user's hand in the work volume. This
                                    limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.

                                    The gestures performed by at least one of a user’s fingers and a user’s hand in the work
                                    volume that can be determined by the Accused Products include those associated with, but not


                                                                  11
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 83 of 86 PageID #: 882




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    limited to, gestures associated with: Gesture Detection, Tracking Autofocus (AF), Smart OIS,
                                    Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
22. The method according to claim
21 wherein the light source       The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
includes a light emitting diode.  emitting diode. See AIC, Section P.R. 3-1(b).

23. The method according to claim
21 wherein the light source       The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
includes a plurality of light     of light emitting diodes. See AIC, Section P.R. 3-1(b).
emitting diodes.
24. The method according to claim Defendants detect a gesture by analyzing sequential images of the camera by providing, e.g.,
21 wherein detecting a gesture    the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
includes analyzing sequential     AIC, Section P.R. 3-1(b).
images of the camera.




                                                                 12
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 84 of 86 PageID #: 883




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
                                    The gestures detected including analyzing sequential images of the camera are associated
                                    with, but are not limited to: Gesture Detection, Tracking Autofocus (AF), Smart OIS, Smart
                                    Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Visionand AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
25. The method according to claim Defendants detect gestures including, but not limited to, at least a pointing gesture by
21 wherein the detected gesture    providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes at least one of a pinch   software. See AIC, Section P.R. 3-1(b).
gesture, a pointing gesture, and a
grip gesture.                      The gestures detected including a pointing gesture are associated with, but are not limited to:
                                   Gesture Detection, Tracking Autofocus (AF), Smart OIS, Smart Stay, Smart Pause, Smart
                                   Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/




                                                                 13
                 Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 85 of 86 PageID #: 884




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements
                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                     Order for Patent Cases.
26. The method according to claim Defendants determine the pointing direction of a finger in the work volume by providing, e.g.,
21 further including determining     the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
the pointing direction of one of the AIC, Section P.R. 3-1(b).
user's fingers using the first and
second cameras.                      The gestures detected including the pointing direction of a finger in the work volume are
                                     associated with, but are not limited to: Gesture Detection, Tracking Autofocus (AF), Smart
                                     OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Bixby Vision, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/
28. The method according to claim Defendants determine the three-dimensional position of a point on a user by providing, e.g.,
21 further including determining    the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
the three-dimensional position of a AIC, Section P.R. 3-1(b).
point on at least one of the user's
hand and the user's fingers.        See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/



                                                                  14
                Case 2:21-cv-00040-JRG Document 54-5 Filed 07/14/21 Page 86 of 86 PageID #: 885




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
30. The method according to claim Each of the Accused Products includes the camera and the light source positioned in fixed
21 wherein the camera and the light relation relative to a keypad.
source are positioned in fixed
relation relative to a keypad.      As one non-limiting example, in each of the Accused Products during the time the keyboard is
                                    displayed on the screen of the Accused Products, the Camera(s) and Light Source(s) are
                                    positioned in fixed relation relative to the keypad. See AIC, Section P.R. 3-1(b).

                                    See, e.g.:

                                    https://www.att.com/device-support/article/wireless/KM1273285/Samsung/SamsungG965U

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.




                                                                 15
